*599OPINION.
Moeeis:
There is no question in our minds but that some of the expenditures made by the petitioner in the taxable year and disallowed as deductions by the Commissioner were for ordinary and *600necessary repairs, the cost of which is deductible. Appeal of Illinois Merchants Trust Co., 4 B. T. A. 103. On the other hand, certain of the expenditures were for replacements, alterations and improvements, which are additions to capital investment the cost of which should not be applied against current earnings. Appeal of Blanche Burbank, 3 B. T. A. 1118. See also Appeal of Simmons & Hammond Mfg. Co., 1 B. T. A. 803. In the absence, however, of any segregation in the record of the costs disallowed by the Commissioner, we are unable to determine what amounts are deductible and what amounts should be added to capital investment. The determination of the Commissioner is therefore approved.

Judgment will be entered for the Commissioner.